Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 1 of 32




                EXHIBIT E
    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 2 of 32




               Certification of Translation Accuracy

    LATITUDE PRIME hereby certifies that the attached document(s),
    translated from Spanish into English is, to the best of our knowledge
    and belief, a true, accurate, and complete translation of the
    following document(s):

    20210329 Spain MOJ service return

    Executed this 8th day of June 2021


    Signed:      _______________________________________
                 Latitude Prime LLC
                 80 S 8th St, Suite 900
                 Minneapolis, MN 55402

                 ATA Member # 260699!

                 ISO 9001:2015 & ISO 17100:2015 Certified




    Order Number: O-03722


    Latitude Prime LLC uses all available measures to ensure the accuracy of each
    translation but shall not be held liable for damages due to error or negligence in
    translation or transcription.
!




                !"#$#%&' P R I M E :: Comprehensive Multilingual Solutions
                                 www.latitudeprime.com
!
                                 Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 3 of 32
                                                                                                                          SECRETARIA DE ESTADO

                                                                    ~~CiS~~~t~~~~'~At~ ~s;~~8
                                                                                                                          DE JUSTICIA
                               '~ MINISTERIO                       p                                                       DIRECCION GENERAL DE
                                                                                                                           COOPERACIbN JURIDICA
                            ~~ ~ DE JUSTICIA                                                                               I NTERNACIONAL Y DERE-
                                                                                     ~~~~
                      ~            ~                                             ~~~                                       CHOS HUMANOS
                                                                                                                           SUBDIRECCION GENERAL
                                                                                                                           DE COOPERACION JURI-
                                                                                                                           DICA INTERNACIONAL




                           0      F     I     C   I   0

                                                                                            United States Securities And Exchange Commision Once
                                                                                            I nternational Affairs
                                                                                            100 street n.e. Washington Dc 20549-104, 999

                                                                                            Estados Unidos De America                                _
                          S/REF.
                          N/REF.                          000000235412020-N PC

                          FECHA                           25/03/2021
                          ASUNTO:                         DILIGENCIAS




                                                                                                                 procedente de las
                          En fecha 20/10/2020 nos remitio una solicitud de auxilio judicial internacional
                          autoridades de Estados Unidos De America, relativa a        D/Da  John    David  Mcafee   , por la que se
                                                                            as en Espana  sobre   la  base  del Convenio   relativo a
                          solicitaba la practica de determinadas diligenci                                                       civil
                                                           extranjer o de documen tos judiciale s y extrajudi ciales en materia
                          la notification o traslado en el
                          o comercial, hecho en La Haya el 15 de noviembre de 1965.

                                                                                                              acompanada
                          Adjunta tengo el honor de remitirle la documentation correspondiente a su solicitud
                                                      das por el Juzgado de Paz de Sant Esteve Sesrovir es .
                          de las diligencias practica

                                                                                                           su solicitud. En
                          Se ruega confirme si, a la vista del material recibido, considera cumplimentada
                                                                                                            del expediente
                          caso de no recibir respuesta alguna en el plazo de 90 dias se procedera al cierre
                          por entenderse ejecutada en su totalidad.



                                                                                                                            Madrid a 25/03/2021


                                                                         LAAUTORIDAD CENTRAL




                                                                                                                  SAN BERNARDO N° 62
                                                                                                                  28071 MADRID
                                                                                                                  TEL.: 913902269-2381-2280
                                                                                                                  FAX.: 91 390 24 75
                                                                                                                  e-mail:rog ato riascivil@mjusticia.es




                                                                                                                                                   P3gina      ~/~
y4Ep~ DE
2
         v
             ~
                 ❑~ ~
                 .P
                          ~ ❑~
                                 Cbdigosegurode                                    PF:pgc7-YLsH-VnF6-8HfJ
f                                V9f~fIC2Clbf1:
                                                                                                                                                   Fecha    25/03/2021
                                 FIRMADO POR                   Laura Fernandez Domin uez JEFA DE AREA
                                                                                                                  arioVerificacion.actio
                                                               https://sede.mjusticia.gob.es/sedecsvbroker/Formul
~^Ma o~G~PD      ❑O

                                                                                     n?CSV=PF:pgc7-YLsH-VnF6-8HfJ
                                                                       32 - ~~
                                                                 ~4 of~lZ~
             Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page

~eccio Civil del Servei coma de rep~rtirr~ent de Martorell
Carpets de Repartiment
                                                                      Numero:30               Any:2021
Procediment: Exhort
NIG: 0~'l1442120218022631
                                                                                        {Vlartorell
Jutjat desti:    ~eccio Cs~ri9. Ja~$~a'~ ~e Prirner~ S~stanci~ s instr~accio niame 7 de
Procediment desti:

Dades de procedencia
 J~atjat proceclencia                                 Procedernent
 TRIBUNAL DEL DISTRITO DE LOS                         0/ 0
 ESTADOS UNIDOS
 Diligencia: NOTIFICAR                                Por~ador: Correus

Dades del Procediment
Data registre: 28/01/2021   Classe de registre: Internacional: Comissions rogatories
Classe de repartiment: Internacional: Comissions rogatories
                                        Interessos:                             Costos:
Quanties:
Interessos i costos

Dades d'intervinents / col~laboradors
 tntervinents: Mcafee ,John David
 Tipus d'implicacio: Demandat
                                  Mobil:                                       Fax:
 'felefon:

                                                         Jutj~t c±e ?rirr~era {~~::tt:~~cia
                                                  r    ~ i lnsi~uccic~ ni+;~. 7
                                                      ~ ~e Nis,torell


                                                               2 ~ ~d~~. ~~'~~


                                                          F3egistre d'entraSia:
                                                          Flora:




                                                                                               Full 25 de 25
28/01/2021
                            Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 5 of 32
               ~ i ~'\~~


               ~           ~



                      Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7
                      de Martorell
                      Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                      TEL.: 937735916
                      FAX: 937735919
                      EMAIL:mixt7.martorell@xij.gencat.cat

                      N.I.G.: 0811442120218022631
                      Auxilio Judicial Internacional 612021 -AU2
                      Materia: International: Comisiones rogatorias

                      Entidad bancaria BANCO SANTANDER:
                      Para ingresos en caja. Co~cepto: 4387000011000621
                      Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
                      Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instruccibn n° 7 de Martorell
                      Concepto: 4387000011000621
     W
~c   v
 m   a`
     J
c
.~   C                 Parte demandante/ejecutante:                                     Parte demandada/ejecutada: John David Mcafee
     c                                                                                  Procurador/a:
     ti                Procurador/a:
a                      Abogadola:                                                       Abogado/a:
i
~
     E
     `m
0    U
U    y
     O.

     m                                                DILIGENCIA DE CONSTANCIA

                       Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                       Lugar: Martorell
                       Fecha: 29 de enero de 2021


                       Hago Constar que se ha recibido exhorto de fecha 16/12/2020 remitido por el
                       TRIBUNAL DEL DISTRITO DE ESTADOS UNIDOS Como dimanante de su
                       procedimiento, y que ha tenido entrada en este juzgado en fecha 29/01/2021.


                       De todo to cual, doy fe.


                           La Letrada de la Administration de Justicia




     a                 Los interesados quedan informados de que sus datos personates han sido incorporados al fichero de
     {                 asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidential y unicamente para el
     N
     n~i               cumnlimientn rie la lahnr C711P fIPf1P enrnmPnriarla hain la salvani~arria v rasnnnsahiliriarl rla la misma

     N~                donde seran tratados con la maxima diligencia.
     ~~
     r
                       Quedan informados de que los datos contenidos en estos documentos son reservados o confidenciales,
     ~1                que el use que pueda hacerse de los mismos debe quedar exclusivamente circunscrito al ambito del
      ~                proceso, que queda prohibida su transmision o comunicaci6n por cualquier medio o procedimiento y que
           j           deben ser tratados exclusivamente Para los fines propios de la Administration de justicia, sin perjuicio de
                      las responsabilidades civiles y penales que puedan derivarse de un use ilegitimo de los mismos
     ~j               (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de 6 de
                       diciembre, de protection de datos personates y garantia de los derechos digitales).




                                                                              _ _                                                                     P9glnal de3
                                                                                    .             _~ .,.. =.:ir. ~'   _   _ . :,3 :. ..,.3l:.: ~'a_
                                                                                                                                                                                                 N2GKW~JFi01biT13P50X8F2Y
                                                                                                                                              ml          C:odf Seyur de Veriflcacid:6SLCA7ZAX3QG
                                         arrth signafur a-e _AdreS:a vreb pei.verif icar. hltpsltejcet.ji~abt;is.genrat~caUlAPkoiisuttaCBV.ht
            ~I~c~crv elecirdnir, geran4t
                                                                                                                                                 Signet per Carmona GArritlo, Lorene;
                                   Data i hore 2BJQ1/2021 94 05                     ~~~


                                                                                                                                                                                                                            ~~~. ....


       ~~
                                                                                                                                                                                                                                ~~




 ~>
<<.
_~

~>
;
                                                                                                                                                                                                                                        Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 6 of 32




   U
  W
 iG
  7
  N
  tJ
  1
  N
  W
                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 7 of 32

       .~ ~~__



                 IIVFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:

                 En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
                 sobrevenida con motivo del COVID-19:

                        - La atencion al publico en cualquier sede judicial o de la fiscalia se realizara
                        por via telef6nica o a traves del correo electronico habilitado a tal efecto, arriba
                        detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018,
                        de 5 de diciembre, de Protection de Datos Personates y garantia de los
                        derechos digitales.
 ti
J
                        - Para aquellos casos en los que resulte imprescindible acudir a !a Bede judicial
 d
                        o de la fiscalia, sera necesario obtener previamente la correspondiente cita.
c~
                        - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer
                        y usar mascarillas propias y utilizar el gel desinfectante en las manos.
 ~.




G
`'
 tl

N
.^.7
N
O
 N
[3
 O
L
.~

'~




       t 3~

        .
        Y
        $ ~~
                 ~ .,
                                                                                                               Pagir.a 3 de 3
                             Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 8 of 32
                   ~i
                   .. , =u~
                    -- _~-~-_



                              Seccion Civil. Juzgado de Primera Instancia e Instrucci6n n° 7
(~
 I `                          de Martorell
 ~i                           Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                                TEL.: 937735916
 ~ ~
('                              FAX: 937735919
 ~
 '                              EMAIL:mixt7.martorell@xij.gencat.cat

 ~                              N.I.G.: 0811442120218022631
                                A uxilio Judicial Internacional 612021 -AU2
("                              -
i Y                               Materia: Internacional: Comisiones rogatorias

  W                             Entidad bancaria BANCO SANTANDER:
i =                             Para ingresos en caja. Concepto: 43870000ll000621
  '
  "                             Pagos por transferencia bancaria: IRAN ES55 0049 3569 9200 0500 1274.
                                Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instruccibn n° 7 de Martorell
 •a       ~                     Concepto:4387000011000621
  U       fJ
  R       Q




  y       ~`
                                  Parte demandante/ejecutante:                                      Parte demandada/ejecutada: John David Mcafee
 m        ~                       Procurador/a:                                                     Procurador/a:
 i
 n        ~                       Abogado/a:                                                        Abogado/a:

          v
          c
          m

 i~ ~                                                                  DILIGENCIA DE ORDENACION

                                  Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                                  Lugar: Martorell
 4                                Fecha: 29 de enero de 2021

                                  Hago Constar que el anterior exhorto de fecha 16/12/2020 remitido por el TRIBUNAL
                                  DEL DISTRITO DE LOS ESTADOS UNIDOS y dimanante del --, ha tenido entrada en
~ ~U ~                            esta Oficina judicial en fecha 29/01/2021 y sera tramitado con el nGm. 6/2021.
i .y~~                            No correspondiendo a esta Oficina judicial prestar el auxilio solicitado por Constar Como
  a'
     {                            domicilio el Centro Penitenciario Brians 1 localizado en la localidad de Sant Esteve
.~ 1                              Sesrovires, de acuerdo con to dispuesto en el articulo 172.4 de la Ley de Enjuiciamiento
 y                                Civil (LEC), acuerdo su remision a la Oficina judicial de Juzgado de Paz de Sant Esteve
:~   !                            Sesrovires.
 i
  q       V7   f
          o  !
  s ~                             Esta remisi6n se comunicara al organo judicial exhortante
I~
I~        a
                                  Modo de impugnacion: recurso de REPOSICION ante la Letrada de la Administracibn
      j
      r
      ~~                          de Justicia, mediante un escrito que se debe presentar en el plazo de CINCO dias,
 ~ Q~ ~                           contados desde el siguiente al de la notificaci6n, en el que se debe expresar la
   ~~
1~ ,~                             infraction en que haya incurrido la resolution. Sin estos requisitos no se admitira la
  ~~                              impugnacion. La interposition del recurso no tendra efectos suspensivos respecto de la
~ ~{                              resolution recurrida (articulos 451 y 452 LEC).




                    as

                    ,~
                   1.    _   ~~                      ..~P'"~ii!S:iaC   ~E _l:S . ~ ~ o ~d~' .i,^`r'c.   :'"'In:.,. 3:CC `.'~ ,ii.~il;.i8 ~^ ' 4tc '..'~.,   P3gina t de
                                 Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 9 of 32

                      ~-
                      ~~s
                      ,~ --..,



~~
                                 Lo acuerdo y firmo
a~
iJ
 .
r,
O ~
                                 La Letrada de Ia Administracion de Justicia
U

 L;
'•~
~~
L,
                                                                                                                                    o de
                                                                                   datos personates han sido incorporados al ficher
                                 Las interesados quedan informados de que sus
N }
  i

                                                                                                                                  para el
                                                                            conservaran con caracter de confidencial y unicamente
~1

Y                                asuntos de esta Oficina Judicial, donde se                                                       misma ,
m
                                                                                  a, bajo la salvaguarda y responsabili dad de la
                                 cumplimiento de la labor que tiene encomendad
J
M
a
c
                                 donde seran tratados con la maxima diligencia.
  ~{
~ ~ o                                                                                                                                enciales,
                                                                              idos en estos documentos son reservados o confid
                                 Quedan informados de que los datos conten
 ~{:         J
                                                                                                                                   ambito del
                                                                                 s debe quedar exclusivamente circunscrito al
 °~          W                   que el use que pueda hacerse de los mismo
                                                                                                                        proced imient o y que
             ~
             ,                                                                    comunicaci6n por cualquier medio o
                                 proceso, que queda prohibida su transmisi6n o
                                                                                                                                          io de
                                                                                    propios de la Administraci6n de justicia, sin perjuic
                                 deben ser tratados exclusivamente para los fines
I ~~~
 U
 ~ ~
   o.                            las responsabilidades civiles y penales que
                                 (Reglamento EU 2016/679 del Parlamento Europ
                                                                                  puedan derivarse de un use ilegitimo de los
                                                                                     eo y del Consejo y Ley Org~nica 3/201        8, de
                                                                                                                                       mismos
                                                                                                                                          6 de
             m
                                                                                 garantia de los derechos digitales).
C                                 diciembre, de protecci6n de datos personates y
L
}

 C.5
  R
 :n
    a

    S

m
'
     ai
     ro
    .~
    .~

    U
    d
       M
       d




       ~j
    C
    }~




       s
       ~
       q         G

       G         `-
        ai       r
        k        N
       m         c
        c        ~
    ~  N
    ~. W
    '



    ~ _~~
        ~        L




     ,~~ ~
    ~ 0~~
    ~"I
                             .- ~~
                           o ,
                           :~ ,.
                          Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 10 of 32
          ~               a
           ~~~




                              INFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:

                              En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situacion
                              sobrevenida con motivo del COVID-19:

                                    - La atencion al pciblico en cualquier Bede judicial o de la fiscalia se realizara par
                                    via telefonica o a Craves del correo electronico habilitado a Cal efecto, arriba
                                    detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                    5 de diciembre, de Protecci6n de Dafos Persona/es y garantia de los derechos
                                    digitales.
     a
     0                              - Para aquellos casos en los que resulte imprescindible acudir a la sede judicial o
     ti                             de la fiscalia, sera necesario obtener previamente la correspondiente cita.

     U                              - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
     a
     `m
                                    usar mascarillas propias y utilizar el gel desinfectante en /as manos.
     c~




.~
 v
v
c
y
s
m    0
     r
     N

     0
rn   N
     `o
     s
     m.

m
a



at
y

O
^1




           ~Ia~~.~         ;
                            ~'i

             Y~ .1~i
           . /~ f$ i
           '

                         1''
                     k ~ fir.:
                                              ~S
          Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 11 of 32
     ~~ -~~
     ,
     ; ~~~~4
     ~~    T


           Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7 de
           Martorell
           Avenida Pau Claris, 20 - Martorell - C.P.: 08760

           TEL.: 937735916
           FAX: 937735919
           EMAIL:miM7.m artorelI@xij.gencat.cat

              N.I.G.: 0811442120218022631
              A uxilio Judicial Internacional 612021 -AU2

              Materia: lnternacional: Comisiones rogatorias

           Entidad bancaria BANCO SANTANDER:
           Para ingresos en caja. Concepto: 4387000011000621
           Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
           eeneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instrucci6n n° 7 de Martorell
 W
 c         Concepto: 4387000011000621
 m
J
 A



              Parte demandante/ejecutante:                             Parte demandada/ejecutada: John David Mcafee
 c            Procurador/a:                                            Procurador/a:
              Abogado/a:                                               Abogado/a:
m
U

                                                                 OFICIO

           Asunto: Remision exhorto

           En cumplimiento de to dispuesto en el art. 172.4 de la Ley de Enjuiciamiento Civil (LEC),
           le remito el exhorto de TRIBUNAL DEL DISTRITO DE LOS ESTADOS UNIDOS, por
           corresponder prestar el auxilio solicitado a ese Juzgado.

           En Martorell, a 29 de enero de 2021.

              La Letrada de IaAdministracion de Justicia




N.
Q
N

4
Q
N

O
t


 W
S~
           JUTJAT DE PAU DE SANT ESTEVE SESROVIRES




                                                                                        _              _.   ... .     Pagina ? de 2
                  Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 12 of 32
             ~        ~a
                  ~tF




                                                                                                                                de
                           Los interesados quedan informados de que sus datos personates han sido incorporados al fichero
                                                                                                                            para el
                           asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidential y unicamente
                                                                                                                  dad de la misma,
                           cumplimiento de la labor que tiene encomendada, bajo la salvaguarda y responsabili
                           d6nde seran tratados con la maxima diligencia.
M i
ti
                                                                                                                                       es,
                           Quedan informados de que los datos contenidos en estos documentos son reservados o confidencial
C^


~?                                                                                  quedar  exclusivame nte  circunscrito al  ambito  del
                           que el use que pueda hacerse de los mismos debe
~i                                                                                                                                 y
                            proceso, que queda prohibida su transmision o comunicacion por cualquier medio o procedimiento que
                                                                                                                             perjuicio de
T~                         deben ser tratados exclusivamente para los fines propios de la Administration de justicia, sin
                                                                                                        use   ilegitimo de   los mismos
                            las responsabilidades civiles y penales que puedan derivarse de un
z~
u                          (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de
                                                                                    de los derechos digitales).
                                                                                                                                    6 de

,~ .                        diciembre, de protection de datos personates y garantia
i 1
:C


                             1NFORMACION PARA LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:
s

>~: ~
~~ .i
 m~                          En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
                             sobrevenida con motivo del COV1D-19:

                                      La atenci6n al publico en cualquier sede judicial o de la fiscalia se realizara por
                                     via telefonica o a Craves del correo electronico habilitado a tat efecto, arriba
                                     detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                     5 de diciembre, de Protection de Datos Personates y garantia de los derechos
                                     digitales.

                                     - Para aquellos casos en los que resulte imprescindible acudir a la sede judicial o
                                     de la fiscalia, sera necesario obtener previamente la correspondiente cita.

                                     - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
                                     usar mascarillas propias y utilizar el gel desinfectanfe en las manos.




        :~
        a

        N
        O
        N

        O
        9
        N
        N
        O
        L
        r
        S
        ~




                 0
                 ?~     ~;
                 i
                 '

                            ;~


                           ..~?c
    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 13 of 32
   ~~w± w

  •     i r,~~
       Li'Y
        l~i

~,
      -.:~-      -

      •' •


DILIGENCIA DE ORDENACION
                                                Sant Esteve Sesrovires, a 05/02/2021

Havent-se     rebut     ('anterior   despatx, Habiendose recibido el anterior despacho,
procedeixi's   a    registrar-ho   al   Ilibre procedase a registrarlo en el libro
corresponent, empleni's i procedeixi's a la correspondiente, cumplimentese y procedase
seva devolucio per el mateix conducte del seu a su devolucion por el mismo conducto de su
rebut, deixant nota sufficient al registre recibo, dejando nota suficiente en el registro
corresponent. En dono fe.                      correspondiente. Doy fe.


                                                                                 rtw~~'  .
                                                                                      ,~
                                                                                 ~      ~
                                                                                       _~




DILIGENCIA DE TORNADA.- Per fer Constar           DILIGENCIA DE RETORNO.- Para hacer
q ue les presents actuacions es retornen a la     Constar que las presentes actuaciones se
seva procedencia per correu ordinari. En          devuelven a su procedencia por correo
dono fe.                                          ordinario. Doy fe.

                                                                                         ~r~~~ .
                                                                                             ~~
                                                                                             ~~

                                                                                            ~~




                      Adrnir~is~cio d~ justi~sa a Cataiur~y~ • A~minis~racivn rte Jusi~cia ~n Cataluna
      Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 14 of 32
4        fr.
nit


ri ~~y




JUTJAT DE PAU
SANT ESTEVE SESROVIRES

EXHORTO 1320/2021 (Auxilio Judicial Internacional 6/2021 Juzgado Primers
Instancia e Instruccion num.7 de Martorell.)




                                                           '
DILIGENCIA DE NOTIFICACION.- En Sant Esteve Sesrovires, a ~~ 2 ~ ~~2~

         El funcionario/a designado/a, teniendo a mi presencia a JOHN DAVID MCAFEE.


       le notifico en legal forma mediante entrega de DEMANDA Y
DOCUMENTACION, el procedimiento CASO 1:20-cv-08281 (Caso ECF. Solicitud de
Juicio con Jurado) del TRIBUNAL DE DISTRITO DE LOS ESTADOS IJNIDOS PARR
EL DISTRITO SUR DE NUEVA YORK. Todo ello en calidad de demandado.

         Queda enterado y notificado y en prueba de recibo, firma, conmigo, CERTIFICO.




               i




                   Administracio de justicia a Catalwrva • ,administration de JusUcia en Cataluna
      Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 15 of 32
       .*~
  ~~x~3:~
   _ _s~



JUTJAT DE PAU
SANT ESTEVE SESROVIRES

EXHORTO 1320/2021 (Auxilio Judicial Internacional6/2021 Juzgado Primera
Instancia e Instruccion num.7 de Martorell.)




DILIGENCIA DE NOTIFICACION Y ENTREGA.- En Sant Esteve Sesrovires, a
                                                                    ~o j ~- ~ ~21
        El funcionario/a designado/a, teniendo a mi presencia a JOHN DAVII3 MCAFEE.


       le notifico en legal forma mediante entrega de DEMANDA Y
DOCUMENTACION, el procedimiento CASO 1:20-cv-08281 (Caso ECF. Solicited de
Juicio con Jurado) del TRIBiTNAL DE DISTRITO DE LOS ESTADOS LTNIDOS PARR
EL DISTRITO SUR DE NUEVA YORK. Todo ello en calidad de demandado.

        Queda enterado y notificado y en prueba de recibo, firma, conmigo, CERTIFICO.




               f




                   ~dministracio de justi;;ia a fiaialunya - ;administration tie .lus~icia zn Cataluna
                Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 16 of 32

         ~y ,~;,"~
            -~-- --



                      Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7
                      de Martorell
                      Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                      TEL.: 937735916
                      FAX: 937735919
                      EMAIL:m ixt7.m artoreII Qxij.g en cat.cat

                      N.I.G.: 0811442120218022631
                      Auxilio Judicial Internacional 612021-AU2

                      Materia: International: Comisiones rogatorias

                      Entidad bancaria BANCO SANTANDER:
                      Para ingresos en caja. Concepto: 4387000011000621
                      Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
                      Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Ins[ruccibn n° 7 de Martorell
                      Concepto:4387000011000621
0
J
7
T
i


                       Parte demandante/ejecutante:                               Parte demandada/ejecutada: John David Mcafee
~                      Procurador/a:                                              Procurador/a:
                       Abogado/a:                                                 Abogado/a:
C
2
~
:

:
C

C

~r                                                      DILIGENCIA DE ORDENACION

                      Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                      Lugar: Martorell
                      Fecha: 16 de febrero de 2021

                      Conforme al articulo 175 de la Ley de Enjuiciamiento Civil (LEC), realizadas las
                      actuaciones interesadas en el presente exhorto, comuniquese su resultado al organo
                      judicial exhortante, MINISTERIO DE JUSTICIA(TRIBUNAL DEL DISTRITO DE
                      ESTADOS UNIDOS).

                      Devuelvanse las actuaciones de auxilio judicial al organo judicial exhortante.




                      Modo de impugnacion: recurso de REPOSICION ante la Letrada de la Administration
                      de Justicia, mediante un escrito que se debe presentar en el plazo de CINCO dias,
                      contados desde el siguiente al de la . notification, en el que se debe expresar la
tG                    infracci6n en que haya incurrido la resolution. Sin estos requisitos no se admitira la
 G                    impugnaci6n. La interposition del recurso no tendra efectos suspensivos respecto de la
     ~                resolution recurrida (articulos 451 y 452 LEC).




                      Lo acuerdo y firmo.




                ;~~
         ly .

         ~,_    .:                      Administraciti de justicia a Catalunya ~ Administra%.idn c1e .lusticia en Cataluria      Pagina 1 de 2
                         Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 17 of 32
                        ~y~~r~
                   -       ~-
                   ..
                        ~ I ,r
                            ay




                                 La Letrada de IaAdministracion de Justicia


X
>~
LL
                                                                                                                            al fichero de
W
                                 Los interesados quedan informados de que sus datos personates han sido incorporados
                                                                                                                       unicamente para el
 a
                                 asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidencial y
                                                                                                                            de la misma,
 c                               cumplimiento de la labor que tiene encomendada, bajo la salvaguarda y responsabilidad
 r                               donde seran tratados con la maxima diligencia.
     Y


                                                                                                                                           s,
 u~.
 w                               Quedan informados de que los datos contenidos en estos documentos son reservados o confidenciale
 p
                                                                                                                              al ambito del
 4
                                 que el use que pueda hacerse de los mismos debe quedar exclusivamente circunscrito
     m
                                                                                                            medio  o  procedimient  o y que
                                 proceso, que queda prohibida su transmision o comunicacidn por cualquier
     •o     c
                                                                                                                                          de
            0                    deben ser tratados exclusivamente para los fines propios de la Administracion de justicia, sin perjuicio
                                                                                                    de un  use  ilegitimo  de   los mismos
     w      o                     las responsabilidades civiles y penales que puedan derivarse
                                                                                                                                       6 de
            v                    (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de
     a r
       o
     ° ~
     '
     ~                           diciembre, de protection de datos personates y garantia de los derechos digitales).
     o      '~
     Ci     `'-~

            a


                                 INFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:
     r
                                 En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
     :n
                                 sobrevenida con motivo del COVlD-19:

                                          - La atencion al publico en cualquier sede judicial o de la fiscalia se realizara por
     .
     4




     m
                                          via telefonica o a traves del correo electronico habilitado a tat efecto, arriba
      Q
       y                                  detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                          5 de diciembre, de Protection de Datos Personates y garantia de los derechos
      ~6

 :~
      m
                                          digitales.
      v
     .~

     ~'                                   - Para aquellos casos en /os que resulte imprescindible acudir a la sede judicial o
                                          de la fiscalia, sera necesario obtener previamente la correspondiente cita.

                                           - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
      y
      ~;
                                           usar mascarillas propias y utilizar el gel desinfectante en las manos.
             o
      Q
             ~,
             '
             ~
((
      m
      N       ~


      i41    =

              '
              ~


€ a ~
  u

      T
      y
      a>
      .i
      :




                                                                                                                                            Pagina 2 de 2
                                                  Administracib de justicia a Catalunya ~ Aclministracion de Justicia en Cataluna
[Coat ofCase
        arms:     1:20-cv-08281-JGK       Document 22-5 Filed 06/14/21 SECRETARIAT
                            [Stamp: MINISTRY                           Page 18OFof 32
                                                                                                       STATE OF JUSTICE
MINISTRY                          OF JUSTICE;                                                          DIRECTORATE
OF JUSTICE]                       GENERAL                                                              GENERAL FOR
                                  REGISTRY S.B.45;                                                     INTERNATIONAL
                                                                                                       LEGAL
                                  MAR 29 2021; EXIT]                                                   COOPERATION
                                                                                                       AND HUMAN
                                                                                                       RIGHTS
                                                                                                       SUBDIRECTION
                                                                                                       GENERAL FOR
                                                                                                       INTERNATIONAL
                                                                                                       LEGAL
                                                                                                       COOPERATION

  OFFICIAL NOTICE
                                               United States Securities And Exchange Commission Office
                                               International Affairs
                                               100 street n.e. Washington Dc 20549-104, 999

                                               United States of America




  S/REF.

  N/REF.                  0000002354/2020-NPC

  DATE                    03/25/2021

  SUBJECT:                DILIGENCES


  On 10/20/2020 you sent us a request for international judicial assistance from the authorities of the United
  States of America, relating to Mr. John David Mcafee, requesting that certain procedures be carried out in
  Spain on the basis of the Convention on the notification or transfer abroad of judicial and extrajudicial
  documents in civil or commercial matters, done in The Hague on November 15, 1965.

  I have the honor to send you the documentation corresponding to your request accompanied by the
  proceedings carried out by the Justice of the Peace of Sant Esteve Sesrovires.

  Please confirm whether, in view of the material received, you consider your request completed. If no
  response is received within 90 days, the file will be closed as it is understood to have been executed in its
  entirety.

                                                                                                       Madrid on 03/25/2021

                                               THE CENTRAL AUTHORITY


                                                                                  SAN BERNARDO N° 62
                                                                                  28071 MADRID
                                                                                  TEL.:913902269-2381-2280
                                                                                  FAX.:91 390 24 75
                                                                                  e-mail: rogatoriascivil@mjusticia.es



    [Coat of      [QR      Security       PF: pgc7-YLsH-VnF6-8HfJ                                            Page    1/1
    arms:         code]    Verification
    Ministry               Code
    of Justice.            SIGNED         Laura Fernandez Dominguez (CHIEF OF DEPARTMENT )                   Date    03/25/2021
    Digital                BY
    Signature]
                                                 https://sede.mjusticia.gob.es/sedecsvbroker/FormularioVerificacion.actio
                                                                    n?CSV=PF:pqc7-YLsH-VnF6-8HfJ
  Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 19 of 32



                                                                                    EXH 6/21-AU2
Civil Section of the Common Distribution Service of Martorell
Distribution Folder

Procedure:     Warrant                        Number: 30                                Year: 2021
NIG:           0811442120218022631
Addressee court: Civil Section. Court of First Instance and Instruction no. 7 of Martorell
Recipient procedure:
Data of origin
Court of origin                       Procedure
DISTRICT COURT OF THE                       0/0
U.S.
Diligence: NOTIFY                     Carrier: Post Office
Data of procedure
Registration date: 01/28/2021 Registration class: International: Rogatory commissions
Class of distribution: International: letters rogatory
Amount:                               Interest:                                         Costs:
Interest and costs:
Data of interveners/collaborators
Speakers: Mcafee, John David

 Type of involvement: Plaintiff
 Phone:                                 Mobile:                              Fax:


                                                         [Stamp: Court of First
                                                         Instance and Instruction No.
                                                         7 of Martorell; JAN 29 2021;
                                                         Check-in:
                                                         Hour:                  ]




01/28/2021                                                                Page 25 of 25
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 20 of 32



                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat

                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
    Signed by Carmona Garrido, Lorena




                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:          Defendant/Disputed Party: John David Mcafee
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Legal Representative:                               Legal Representative:
                                                                                                                                 Lawyer:                                    Lawyer:

                                                                                                                                                                          FORMAL RECORD
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: January 29, 2021
                               Data / time 01/29/2021 14.05




                                                                                                                                 I hereby confirm that I have received a letter rogatory dated 12/16/2020 sent by the UNITED STATES
                                                                                                                                 DISTRICT COURT as a result of the procedure, and that it was filed in this court on 01/29/2021.

                                                                                                                                 To all of which, I attest.

                                                                                                                                 The Sentencing Judge of the Department of Justice




                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).

                                                                                                                                                                                                                                   Page 1 of 3


                                                                                                                                 [Coat of arms]
                               Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html   Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY
                                                              Data / time 01/29/2021 14.05                                                                          Signed by Carmona Garrido, Lorena




[Coat of arms]
                                                                                                                                                                                                                              Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 21 of 32




                 Page 2 of 3
                                                                                                                                   Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 22 of 32




                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:

                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                        - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                        be carried out by telephone or through the email certified for this purpose and
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                        detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                        3/2018, of December 5, Protection of Personal Data and guarantee of digital
                                                                                                                                        rights.
    Signed by Carmona Garrido, Lorena




                                                                                                                                        - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                        it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                        - Users who access the judicial building by appointment, must have and use
                                                                                                                                        their own masks and apply disinfectant gel to their hands.
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                   Page 3 of 3
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 23 of 32



                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat

                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
  Signed by Carmona Garrido, Lorena




                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:          Defendant/Disputed Party: John David Mcafee
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Legal Representative:                               Legal Representative:
                                                                                                                                 Lawyer:                                    Lawyer:


                                                                                                                                                                            COURT ORDER
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: January 29, 2021
                               Data / time 01/29/2021 14.05




                                                                                                                                 I hereby confirm that the previous letter rogatory dated 12/16/2020 sent by the UNITED STATES
                                                                                                                                 DISTRICT COURT and arising from -, has been filed in this judicial Office on 01/29/2021 and will be
                                                                                                                                 processed under No. 6/2021.

                                                                                                                                 Considering that this Judicial Department does not have the authority to provide the requested assistance
                                                                                                                                 because the address Centro Penitenciario Brians 1 is located in the town of Sant Esteve Sesrovires, in
                                                                                                                                 accordance with the provisions of article 172.4 of the Law of Civil Procedure (LEC), I hereby order its
                                                                                                                                 referral to the Judicial Department of the Justice of the Peace Court of Sant Esteve Sesrovires.

                                                                                                                                 This referral will be communicated to the judicial body that has issued the letter rogatory.

                                                                                                                                 How to challenge a decision: motion for REVERSAL before the Judge of the Department of Justice, by
                                                                                                                                 means of a written document to be filed within FIVE days, counted from the day following the date of
                                                                                                                                 notification, in which the infringement that led to the decision must be expressed. Without these
                                                                                                                                 requirements the challenge shall not be admitted. The filing of the motion shall not have any suspensive
                                                                                                                                 effect with respect to the decision being appealed (Articles 451 and 452 LEC).




                                                                                                                                                                                                                                Page 1 of 2
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 24 of 32




                                                                                                                                 [Coat of arms]



                                                                                                                                 Hereby agreed and signed.

                                                                                                                                 The Sentencing Judge of the Department of Justice



                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
  Signed by Carmona Garrido, Lorena




                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                                   Page 2 of 3
                                                                                                                                   Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 25 of 32




                                                                                                                                 [Coat of arms]

                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:

                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                        - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                        be carried out by telephone or through the email certified for this purpose and
  Signed by Carmona Garrido, Lorena




                                                                                                                                        detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                        3/2018, of December 5, Protection of Personal Data and guarantee of digital
                                                                                                                                        rights.

                                                                                                                                        - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                        it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                        - Users who access the judicial building by appointment, must have and use
                                                                                                                                        their own masks and apply disinfectant gel to their hands.
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                   Page 3 of 3
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 26 of 32




                                                                                                                                                              [Handwritten: IS]
                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No. 7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760
Security Verification Code: AWXCNHIEHCYUAD4406BAJ3ZR3BSH8I




                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat
   Signed by Carmona Garrido, Lorena




                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Accunt: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:         Defendant/Disputed Party: John David Mcafee
                                                                                                                                 Legal Representative:                              Legal Representative:
                                                                                                                                 Lawyer:                                   Lawyer:


                                                                                                                                                                          OFFICIAL NOTICE
                               Data / time 01/29/2021 14.05




                                                                                                                                 Subject: Referral to the issuer of the letter rogatory

                                                                                                                                 In compliance with the provisions of art. 172 of the Civil Procedure Law (LEC), I
                                                                                                                                 hereby refer to this judicial body the letter rogatory of the UNITED STATES
                                                                                                                                 DISTRICT COURT, as it has the legal competence to provide the assistance requested
                                                                                                                                 to said Court.

                                                                                                                                 In Martorell, January 29, 2021.

                                                                                                                                 The Sentencing Judge of the Department of Justice




                                                                                                                                  JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES




                                                                                                                                                                                                                         page 1 of 2
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 27 of 32



                                                                                                                                 [Coat of arms]

                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
Security Verification Code: AWXCNHIEHCYUAD4406BAJ3ZR3BSH8I




                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).

                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:
   Signed by Carmona Garrido, Lorena




                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                          - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                          be carried out by telephone or through the email certified for this purpose and
                                                                                                                                          detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                          3/2018, of December 5, Protection of Personal Data and guarantee of digital
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                          rights.

                                                                                                                                          - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                          it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                          - Users who access the judicial building by appointment, must have and use
                                                                                                                                          their own masks and apply disinfectant gel to their hands.
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                                   Page 2 of 2
         Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 28 of 32



                       ~~w± w
      [Coat of arms]
      [Coat of arms]   •     i r,~~
                            Li'Y
                             l~i

                    ~,
                           -.:~-      -
      LETTER ROGATORY
               •' •   No. 1320/21
             DILIGENCIA DE ORDENACION
      COURT ORDER                                                           Sant Esteve Sesrovires, a 05/02/2021

                                                         despatx, Habiendose recibido el anterior despacho,
                                           ('anterior Sant
                   Havent-se     rebut
                                       registrar-ho    al
                                                            Esteve   Sersrovires, on 02/05/2021
                                                            Ilibre procedase a registrarlo en el libro
                   procedeixi's   a
                   corresponent, empleni's i procedeixi's a la correspondiente, cumplimentese y procedase
                                                                                       el mismo conducto de su
 [Bilingual   text]seva                               Following
                        devolucio per el mateix conducte  del seu athe
                                                                     su receipt  ofpor
                                                                        devolucion   the  above dispatch, let                        it
                   rebut, deixant nota sufficient al registre recibo, dejando nota suficiente en el registro
                   corresponent. En dono fe.          be recordedcorrespon
                                                                     in the diente.
                                                                             corresponding
                                                                                    Doy fe.    registry, be
                                                             completed and returned by the same means it was
                                                             received, accompanied by the corresponding
                                                                                             rtw~~'  .
                                                             registry note. I hereby attest.       ,~
                                                                                                             ~            ~
                                                                                                                         _~




                                          [Illegible Signature - Stamp: JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES]


                                                             RETURN RECORD.- To certify that these
[Bilingual text]   DILIGENCIA DE TORNADA.- Per fer Constar DILIGENCIA DE RETORNO.- Para hacer
                                                   proceedings were returned to its sender via
                   q ue les presents actuacions es retornen a la Constar que las presentes actuaciones se
                   seva procedencia per correu ordinary
                                                    ordinari. Enmail. I hereby
                                                                 devuelven    a suattest.
                                                                                      procedencia por correo
                   dono fe.                                      ordinario. Doy fe.

                                                                                                                     ~r~~~ .
                                                                                                                         ~~
                                                                                                                         ~~

                                                                                                                        ~~



                                          [Illegible Signature - Stamp: JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES]]




                                                  Adrnir~is~cio d~ justi~sa a Cataiur~y~ • A~minis~racivn rte Jusi~cia ~n Cataluna




                                                   Department of Justice of Catalonia
      [Coat of arms]
   Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 29 of 32



[Coat of arms]


JUSTICE OF THE PEACE
SANT ESTEVE SESROVIRES

LETTER ROGATORY 1320/2021 (International Judicial Assistance 6/2021 Court
of First Instance and Instruction No. 7 of Martorell.)




NOTIFICATION RECORD.- In Sant Esteve Sesrovires, on 02/10/2021

The designated official, and before me, JOHN DAVID MCAFEE.

I hereby duly notify him, upon delivery of the CLAIM AND DOCUMENTATION, of
the proceedings in CASE 1:20-cv-08281 (ECF Case. Request for Jury Trial) of the
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. The foregoing in his capacity as a Defendant.

The defendant is hereby informed and notified and, in proof of receipt, hereby signs the
document before me. I HEREBY CERTIFY.




                      [Illegible signature]              [Illegible signature]




                               Department of Justice of Catalonia
[Coat of arms]
  Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 30 of 32




JUSTICE OF THE PEACE
SANT ESTEVE SESROVIRES

LETTER ROGATORY 1320/2021 (International Judicial Assistance 6/2021 Court
of First Instance and Instruction No. 7 of Martorell.)




NOTIFICATION AND DELIVERY RECORD.- In Sant Esteve Sesrovires, on
                        02/10/2021

The designated official, and before me, JOHN DAVID MCAFEE.

I hereby duly notify him, upon delivery of the CLAIM AND DOCUMENTATION, of
the proceedings in CASE 1:20-cv-08281 (ECF Case. Request for Jury Trial) of the
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. The foregoing in his capacity as a Defendant.

The defendant is hereby informed and notified and, in proof of receipt, hereby signs the
document before me. I HEREBY CERTIFY.




                      [Illegible signature]              [Illegible signature]




                               Department of Justice of Catalonia
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 31 of 32




                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
                                                                                                                                 Subject: International: Rogatory Commissions
    Signed by Carmona Garrido, Lorena




                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:         Defendant/Disputed Party: John David Mcafee
                                                                                                                                 Legal Representative:                              Legal Representative:
                                                                                                                                 Lawyer:                                   Lawyer:
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                                                           COURT ORDER
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: February 16, 2021

                                                                                                                                 Pursuant to Article 175 of the Civil Procedure Law (LEC), once the interested proceedings in this letter
                                                                                                                                 rogatory have been carried out, the outcome shall be communicated to the judicial body that issued the
                               Data / time 01/29/2021 14.05




                                                                                                                                 letter rogatory, MINISTRY OF JUSTICE (U.S. DISTRICT COURT).

                                                                                                                                 The judicial assistance proceedings shall be returned to the judicial body that issued the letter rogatory
                                                                                                                                 How to challenge a decision: motion for REVERSAL before the Judge of the Department of Justice, by
                                                                                                                                 means of a written document to be filed within FIVE days, counted from the day following the date of
                                                                                                                                 notification, in which the infringement that led to the decision must be expressed. Without these
                                                                                                                                 requirements the challenge shall not be admitted. The filing of the motion shall not have any suspensive
                                                                                                                                 effect with respect to the decision being appealed (Articles 451 and 452 LEC).




                                                                                                                                 Hereby agreed and signed.




                                                                                                                                                                                                                                Page 1 of 2
                                                                                                                                                                     Department of Justice of Catalonia
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-5 Filed 06/14/21 Page 32 of 32



                                                                                                                                 [Coat of arms]




                                                                                                                                 The Sentencing Judge of the Department of Justice



                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).


                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:
    Signed by Carmona Garrido, Lorena




                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                          - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                          be carried out by telephone or through the email certified for this purpose and
                                                                                                                                          detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                          3/2018, of December 5, Protection of Personal Data and guarantee of digital
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                          rights.

                                                                                                                                          - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                          it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                          - Users who access the judicial building by appointment, must have and use
                                                                                                                                          their own masks and apply disinfectant gel to their hands.
                               Data / time 01/29/2021 14.05




                                                                                                                                                                      Department of Justice of Catalonia

                                                                                                                                                                                                                                   Page 2 of 2
